In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00054-CR
     ___________________________

 MICHAEL GENE WILLIAMS, Appellant

                      V.

          THE STATE OF TEXAS


   On Appeal from the 89th District Court
         Wichita County, Texas
        Trial Court No. 58,539-C


  Before Sudderth, C.J.; Kerr and Walker, JJ.
          Opinion by Justice Walker
                                     OPINION

       Michael Gene Williams appeals from a judgment adjudicating him guilty of

forgery and sentencing him to five years’ confinement.          See Tex. Penal Code

Ann. § 32.21. We affirm.

                                I. BACKGROUND

       In 2018, Williams pleaded guilty to forgery in exchange for four years’ deferred

adjudication community supervision. In August 2020, the State filed a motion to

adjudicate Williams guilty, alleging that he had committed the new offense of burglary,

had failed to report to his probation officer in April 2020, and had failed to pay his

probation fee for one month. Although the trial court initially appointed counsel for

Williams, Williams eventually retained his own counsel.

       By agreement of Williams1 and the State, the trial court conducted the

adjudication proceeding via Zoom. Williams pleaded “not true” to each allegation.

The State presented evidence that Williams had, after an argument earlier in the day,

broken into his girlfriend’s home through a window and assaulted her. Later that

night, he kicked in the door to her house and assaulted her friend. The State also

presented evidence that Williams had failed to report to his probation officer in

April 2020, that he had not paid a $60 probation fee, and that he had the capability to

pay that fee.


      Williams signed a waiver of his right to appeal any complaint about the
       1

proceedings’ being conducted remotely.

                                           2
      The trial court found the allegations in the State’s petition true and adjudicated

Williams guilty. Williams appealed the trial court’s judgment. After abating the appeal

once2 and then sending two late-brief notices to appellant’s retained counsel––the

most recent of which warned that we could submit the appeal without briefs unless

counsel timely responded by filing a brief and motion explaining the delay––we

submitted the appeal without briefs.3 See Tex. R. App. P. 38.8(b)(4).

                                 II. DISPOSITION

      When an appellant fails to file a brief and we consider the case without briefs,

we review the entire appellate record to determine if fundamental error exists. See id.;

Savage v. State, No. 02-21-00064-CR, 2022 WL 557488, at *3 (Tex. App.—Fort Worth

Feb. 24, 2022, no pet.) (mem. op., not designated for publication) (citing Lott v. State,

874 S.W.2d 687, 688 (Tex. Crim. App. 1994)); Hall v. State, No. 02-12-00233-CR, 2013

WL 5175571, at *2 (Tex. App.––Fort Worth Sept. 12, 2013, pet. ref’d) (mem. op., not

      2
       At the abatement hearing, the trial court determined that Williams desired to
prosecute his appeal and that he is not indigent. See Tex. R. App. P. 38.8(b)(2), (3).
Williams has not challenged these rulings.
      3
        Pursuant to Rule 38.8(b)(4), this court is authorized to take appropriate action
to ensure that appellant’s rights are protected, including the initiation of contempt
proceedings against appellant’s counsel. Tex. R. App. P. 38.8(b)(4); see Avila-Trujillo v.
State, No. 03-19-00017-CR, 2019 WL 5539616, at *1 (Tex. App.—Austin Oct. 25,
2019, order) (per curiam) (not designated for publication) (setting deadline for
appellant’s counsel to file brief and cautioning that if he failed to do so, he could be
required to show cause why he should not be held in contempt of court). Although
we did not initiate contempt proceedings under the specific facts presented here,
counsel should not construe our decision to forgo doing so as acquiescence with, or
approval of, his failure to file a brief or respond to this court’s correspondence.


                                            3
designated for publication) (citing Lott and also citing decisions from other courts of

appeals using same procedure). We have reviewed the appellate record and have not

discerned any unassigned fundamental error. See Savage, 2022 WL 557488, at *3

(listing types of fundamental error for which we review appellate record under Tex. R.

App. P. 38.8(b)(4)); McAlister v. State, No. 02-18-00121-CR, 2019 WL 165997, at *1

(Tex. App.—Fort Worth Jan. 10, 2019, no pet.) (mem. op., not designated for

publication) (employing same procedure).       We therefore affirm the trial court’s

judgment. See McAlister, 2019 WL 165997, at *1; see also Lott, 874 S.W.2d at 688

(employing same procedure prior to implementation of current Texas Rules of

Appellate Procedure).


                                                     /s/ Brian Walker

                                                     Brian Walker
                                                     Justice

Publish

Delivered: August 18, 2022




                                          4